Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Managements Discussion and Analysis March 31, 2008 1 This Managements Discussion and Analysis (MD&A) is dated May 13, 2008, and should be read in conjunction with the audited financial statements for thequarter ended March 31, 2008. This and other information relating to Genoil Inc. are available on SEDAR at www.sedar.com . BUSINESS OF THE CORPORATION Genoil Inc. is an international engineering technology development company based in Alberta, Canada. The company has developed innovative hydrocarbon, oil and water separation, and marine technologies. The company specializes in heavy oil upgrading, process system optimization, development, engineering, design and equipment supply, installation, start up and commissioning of services to specific oil production, refining and related markets. Genoil has designed and developed the Genoil Hydroconversion Upgrader (GHU®) , an improved hydrogenation process that upgrades and increases the yields from high sulphur, acidic, heavy crude oils and heavy refinery feed stocks, bitumen and refinery residues into light, clean transportation fuels; and the Crystal Sea separator, a bilge water treatment system which has successfully met or exceeded the highest guidelines and standards of the United States Coast Guard and the International Maritime Organizations MEPC Resolution 107 (49) MEP for pollution prevention equipment for ship bilges. The Company currently has 19 full time employees and 3 full time contracted consultants located in three principal offices  Calgary, AB, Edmonton AB, and New York, NY. In addition, the Company operates a heavy oil upgrading pilot facility in Two Hills, AB, with a capacity of 10 barrels per day where heavy oil and residue samples are upgraded for potential clients testing. Genoils sales and marketing operations are run through a network of commissioned technical sales agents in 36 countries. The Companys securities trade on both the TSX Venture Exchange (Symbol: GNO) and the NASDAQ OTC Bulletin Board (Symbol: GNOLF). The Company has not generated revenues from its technologies to date and has funded its near term operations by way of capital stock private placements and short-term loans. Genoil Hydroconversion Upgrader Genoil is primarily involved in the development and commercial applications of its proprietary heavy oil upgrading technology  the Genoil Hydroconversion Upgrader (GHU®). The GHU® converts sour (high sulphur), heavy hydrocarbon feed stocks into lighter oil with higher quality distillates for conventional refining. The GHU® process uses a hydrogen enrichment methodology based on catalytic hydrogenation and flash separation. The GHU®s unique intellectual property is in its hydroconversion design and mixing devices. A GHU® provides greater mass/heat transfer between hydrogen, crude and catalyst. As a result, hydroconversion can be achieved at mild operating conditions. 2 Sour, acidic, heavy crude and residual by-products are converted into lighter distillates, increasing the API (or lowering the density), while maximizing denitrogenation, desulphurisation and demetalisation to meet new regulatory requirements. The upgraded crude product will have higher yields of naphtha, distillates and vacuum gas oil with reduced levels of contaminants such as sulphur, nitrogen and metals. Genoils process is designed specifically to eliminate most of the sulphur from the feed stocks. Genoil has both a US and a Canadian patent for its GHU® process. Its pilot plant in Alberta has progressed through the development stage and the costs of commercialization have been expensed. Maxis Oil Water Separator Genoils Maxis product line uses a hydrocyclone system to provide pre-treatment and de-watering of crude emulsions. The flexibility and versatility of the Maxis technology allows this system to be applied in a wide variety of industries and applications. Genoil will continue its product development phase for Maxis and currently has proposals on the table with two major oil companies based on the Maxis technology. Additionally, the Company is beginning to apply its Maxis technology to water purification and environmental cleanup applications. Crystal Oil and Water Separators Genoils Crystal oil and water separator is a compact unit that is able to handle small volumes (from 2 GPM to 20 GPM) using a compartmental process. Genoil has initiated work on the Crystal 3-phase oil-water separation technology. Additionally, Genoil has successfully completed testing on its improved Crystal Sea bilge water separator at Testing Service, Inc., in Salt Lake City, Utah, meeting IMO MEPC 107 (49) resolution and receiving the United States Coast Guard certification, which requires bilge water separators to have an effluent discharge of less than 15 ppm impurities for territorial water and less that 5 ppm for discharge into inland waters. Certification of the Crystal Sea was also received from the American Bureau of Shipping. The Crystal Sea is the newest generation of our existing Crystal technology. In the view of management, the Crystal Sea has advantages over competing models including a smaller footprint, a simple operating system, no requirement for back washing or flushing with fresh water or sea water, therefore reduced maintenance, very little use of water and no moving parts, except for a pump. In addition to that, the oil removed using the Genoil bilge cleaner is dry enough and of a quality that it can be reused by other utilities aboard. With all new 2007 built ships required to have bilge water cleaners that meet the higher international pollution standards and all ships built prior to 2007 having to meet those standards by 2009, there is a tremendous opportunity for Genoil to penetrate this market. Genoil is marketing the Crystal Sea globally, targeting shipyards, ship designers, ship owners, cruise lines, and navies. Genoil is partnering with a Canadian testing advisor to the cruise ship and ferry industries in order to set up testing agreements with various ship owners. As the oily water separator market is a mature market with several well-known and established companies who dominate sales, Genoil believes future testing agreements will help overcome the challenge. 3 While Divicom USA, a well-respected fabricator and manufacturer of oil, gas and marine equipment in Houston, Texas will manufacture the Crystal Sea for the Company, Genoil is also considering manufacturing partners in China. The Company continues to focus its efforts on securing commercial applications for its heavy oil upgrading and oil-water separation technologies and exploring new avenues in energy related industries. BUSINESS PROSPECTS The Company does not expect to generate significant revenue or cash flow from its technologies or services in the first quarter of 2008, and possibly beyond. The Company expects revenue and cash flow to be generated in staged phases following the execution of definitive agreements for the design, implementation and procurement of its GHU® systems and/or the licensing of its intellectual property. The Corporation has accumulated losses of $55 million to date and is not realizing any cash flow as it has not to date attained commercial operations in connection with its various patents and technology rights. Since inception, Genoil has principally been a technology development company. Since 2005, commercialization efforts have been underway for Genoils GHU®. Genoil is marketing its
